Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This SEPARATION AGREEMENT AND RELEASE (“Agreement”) is made and entered into by
and between Mark W. Reiling (“Employee”) and Investors Real Estate Trust, Inc.
(“Company”) on behalf of itself, its predecessors, parents, subsidiaries and
affiliated entities (collectively, the “Company”).



1. Separation Payment.  Provided Employee does not exercise his right of
rescission under Section 8 below, the Company shall provide the following
severance payment to Employee within twenty (20) days of Employee’s execution of
this Agreement, which execution may not take place before August 1, 2016.  The
Company shall pay Employee only a one-time lump sum of Two Hundred Sixty-Two
Thousand Five Hundred Dollars ($262,500) (“Severance Payment”), less applicable
withholdings. The Employee hereby acknowledges that any and all outstanding
short-term incentive awards and long-term incentive awards previously granted to
Employee shall be terminated and forfeited in full effective the end of day on
August 1, 2016, or earlier pursuant to Section 5.

 

2. Discharge of Claims.  Employee, on behalf of himself, his agents,
representatives, attorneys, assignees, heirs, executors, and administrators,
hereby covenants that he will not sue and hereby releases and forever discharges
the Company, and its past and present employees, agents, insurers, officials,
officers, directors, divisions, parents, subsidiaries, predecessors and
successors, and all affiliated entities and persons, and all of their respective
past and present employees, agents, insurers, officials, officers, and directors
from any and all claims and causes of action of any type arising, or which may
have arisen, out of or in connection with his employment or the separation of
his employment with the Company, including but not limited to claims, demands or
actions arising under the Federal Fair Labor Standards Act, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., the Americans with
Disabilities Act, 29 U.S.C. § 2101, et seq., the Family and Medical Leave Act,
29 U.S.C. § 2611, et seq., the Age Discrimination in Employment Act of 1967, 29
U.S.C. § 626, as amended by the Older Workers Benefit Protection Act, the
Employee Retirement Income Security Act, as amended, the National Labor
Relations Act, the Minnesota Fair Labor Standards Act (Minn. Stat. §§
177.21-35), the Minnesota Human Rights Act, Minn. Stat. § 363A.01, et seq.,
Minn. Stat. § 176.82, Chapter 181 of the Minnesota Statutes, and any other
federal, state or local statute, ordinance, regulation or order regarding
employment, compensation for employment, termination of employment, or
discrimination in employment, and the common law of any state.  Employee further
understands that this discharge of claims extends to, but is not limited to, all
claims which he may have as of the date of this Agreement based upon statutory
or common law claims for defamation, libel, slander, assault, battery, negligent
or intentional infliction of emotional distress, negligent hiring or retention,
breach of contract, retaliation, whistleblowing, promissory estoppel, fraud,
wrongful discharge, or any other theory, whether legal or equitable, and any and
all claims for wages, salary, bonuses, commissions, damages, attorney’s fees or
costs.  Employee acknowledges that this release includes all claims that he is
legally permitted to release, and as such, does not preclude him from filing an
administrative charge of discrimination, though he may not recover any damages
if he does file such a charge or if he has filed such a charge.

 

3. Confidential Information Acquired During Employment.  Employee agrees that he
will continue to treat, as private and privileged, any information, data,
documents, reports,



--------------------------------------------------------------------------------

 



interpretations, financial information, operating, personnel and marketing
information, business plans, forecasts, projections, strategies, analyses,
records and other information that is non-public, confidential, or proprietary
in nature (whether written, electronic, or oral form) containing or otherwise
reflecting information about the Company, together with all notes, analyses,
compilations, studies, forecasts, memoranda or other documents in tangible form
(whether in written form, electronically stored, or otherwise) that Employee
acquired while working for the Company.  Employee agrees that he will not
release any such information to any person or entity at any time, except as may
be required by law, or as agreed to in writing by the Company. Employee
acknowledges that any violation of this non-disclosure provision shall entitle
the Company to appropriate injunctive relief and to any damages, including the
Company’s attorney’s fees and costs, which it may sustain due to the improper
disclosure.

 

4. Return of Company Property.  Other than Employee’s laptop computer and mobile
phone and phone/number, which the Company agrees Employee may keep subject to
full compliance with security measures as determined by the Company, Employee
agrees to return any and all Company property, including any and all devices,
files, documents, notes, disks or other materials of any kind, to the Company. 

 

5. Continuation of Employment/Termination Only for Just Cause.  The Company
agrees not to terminate Employee’s employment before the end of day on August 1,
2016, and shall pay to Employee all salary and benefits to which he is entitled
through the end of day on August 1, 2016, except to the extent that Employee is
terminated by the Company “for cause” on or prior to August 1, 2016.  For
purposes of this Agreement, “for cause” means conviction of embezzlement, fraud,
or conduct which will constitute a felony; willful, unauthorized disclosure of
confidential information; and/or failure, neglect or refusal to substantially
perform the duties of Employee’s employment.

 

6. Employee’s Assistance to the Company.  Employee is willing to provide
assistance to the Company on any business matters following his employment
separation, as long as such assistance is requested on a brief and infrequent
basis.  To the extent the Company requires other than brief and infrequent
assistance from Employee, the Company agrees to compensate the Employee at a
mutually agreed upon rate.

 

7. Opportunity to Review/Consult with Attorney.  Employee agrees he has been
given forty-five (45) days to review and consider this Agreement.  Employee
further agrees that he has been advised to consult with an attorney before
executing this Agreement.  If Employee does not accept this Agreement within
forty-five (45) days, this Agreement is hereby revoked.

 

8. Notification of Release and Right to Rescind.  This Agreement contains a
release of certain legal rights which Employee may have, including rights under
the Older Worker Benefit Protection Act, Minnesota Human Rights Act, and Age
Discrimination in Employment Act.  Employee should consult with an attorney
regarding such release and other aspects of this Agreement before signing this
Agreement.  Employee understands that he may nullify and rescind this entire
Agreement in writing at any time within the fifteen (15) days following the date
he executes this Agreement by hand delivery or by certified mail sent to the
following address: 

 

 

 





--------------------------------------------------------------------------------

 



 

Timothy P. Mihalick

President and Chief Executive Officer

Investors Real Estate Trust

1400 31st Ave SW, Suite 60

Minot, ND  58701

 

Employee further understands that if he rescinds this Agreement, the Company
will not be bound by the terms of this Agreement and, in such event, Employee
will have no right to receive or right to retain the financial benefits
conferred under this Agreement.

 

9. Minnesota Law, Forum and Merger.  The terms of this Agreement shall be
governed by the laws of the State of Minnesota, and shall be construed and
enforced thereunder.  Any dispute arising under this Agreement shall be
determined exclusively by a Minnesota court of appropriate jurisdiction.  This
Agreement supersedes and replaces all prior oral and written agreements,
understandings, and representations between Employee and the Company.  Further,
Employee understands and agrees that, except as provided in this Agreement, all
claims which he has or may have against the Company and the other released
parties are fully released and discharged by this Agreement.  The only claims
which Employee may hereafter assert against the Company or any of the other
released parties are limited to an alleged breach of this Agreement and claims
which Employee is not legally permitted to release.

 

10. Invalidity.  If any one or more of the terms of this Agreement are deemed to
be invalid or unenforceable by a court of law, the validity, enforceability, and
legality of the remaining provisions of this Agreement will not in any way be
affected or impaired thereby.

 

11. Complete Agreement. This Agreement represents the complete agreement and
supersedes and any and all prior agreements between Employee and Company.

 

12. Employee Understands the Terms of this Agreement.  Other than stated herein,
Employee warrants that (a) no promise or inducement has been offered for this
Agreement; (b) this Agreement is executed without reliance upon any statement or
representation of the Company or its representatives concerning the nature and
extent of any claims or liability therefor, if any; (c) Employee is legally
competent to execute this Agreement and accepts full responsibility therefor;
and (d) the Company has advised Employee to consult with an attorney, and
Employee has had a sufficient opportunity to consult with an attorney.

 

 

8-1-2016

 

 

 



 

 

 

 

 

 

Dated: 8-1-2016

 

MARK W. REILING

 

/s/ Mark W. Reiling

 

 

 

 

Dated: 8-1-2016

INVESTORS REAL ESTATE TRUST

 

By: /s/ Ted E. Holmes

Its: Executive Vice President and Chief Financial Officer

 



--------------------------------------------------------------------------------